DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A. Fig. 1;
B. Fig. 2;
C. Fig. 3;
D. Fig. 4;
E. Fig. 5; 
F. Figs. 6 and 7;
G. Figs. 8 and 9;
H. Figs. 10 and 11; 
I. Figs. 12 and 13; 
J. Fig. 14;
K. Figs. 15 and 16; 
L. Fig. 17;
M. Figs. 18-21;
N. Figs. 22-25;
O. Figs. 26-29;
P. Figs. 30-34;
Q. Figs. 35-37;
R. Figs. 38 and 39;
S. Figs. 40 and 41;
T. Figs. 42 and 43;
U. Figs. 44 and 45;
V. Figs. 46 and 47;
W. Figs. 48 and 49;
X. Figs. 50 and 51;
Y. Fig. 52;
Z. Fig. 53.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  The Examiner considers the technical relationship between these groups to be an input shaft and an output shaft. The Examiner does not consider this technical relationship to define a contribution over the prior art because US 3,673,890 shows this technical relationship.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Bobby Rushing, Jr.
Primary Examiner
Art Unit 3658

/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658